Citation Nr: 0804952	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-38 109	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for a left knee disability.

2.  Entitlement to an increased rating in excess of 10 
percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to increased ratings for left and right 
knee disabilities.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the Winston-Salem RO in October 2006.  The veteran 
did not report for his scheduled hearing.  Therefore, his 
hearing request is deemed withdrawn. The Board will proceed 
with adjudication of his claims.  38 C.F.R. § 20.704(d) 
(2007).

In February 2007, subsequent to issuance of the most recent 
supplemental statement of the case (SSOC), the veteran 
submitted evidence pertinent to the claim on appeal.  A 
waiver of RO and VAMC consideration was provided by the 
veteran's representative.  Thus, the Board will consider the 
claims on the merits.  See 38 C.F.R. § 20.1304 (2007).



FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
arthritic changes, limitation of flexion to 50 degrees and 
limitation of extension to 10 degrees without objective 
evidence of subluxation or instability.  

2.  The veteran's right knee disability is manifested by 
limitation of flexion to 70 degrees with limitation of 
extension manifested by pain at -10 degrees without objective 
evidence of subluxation or instability.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
limitation of left knee extension in addition to a 10 percent 
evaluation on the basis of limitation of left knee flexion 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (2007).  

2.  The schedular criteria for a 10 percent evaluation for 
limitation of right knee extension in addition to a 10 
percent evaluation on the basis of limitation of right knee 
flexion have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5257, 
5258, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

In a letter issued in December 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran that 
to substantiate his claims evidence was needed showing that 
the disabilities had increased in severity.  The letter also 
satisfied the second and third elements of the Pelegrini duty 
to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth Pelegrini element of VCAA notice, 
the December 2004 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claims on appeal.

The veteran has established veteran status and service 
connection, thus the first three Dingess elements are 
substantiated and further notice on those elements is not 
required.  He received information regarding the effective 
date and rating elements of his claims in a March 2006, 
letter.

Because his disabilities are not rated on the basis of test 
results, notice that he needed to submit evidence of 
worsening, and its effects on employability and daily 
activities is sufficient under Vasquez.  The December 2004 
letter told him of the need for evidence of worsening.  The 
March 2006 letter told him that in assigning a rating VA 
would consider the impact of the disability on employment, 
that he should submit or tell VA to obtain evidence 
describing how his symptoms affected him and that in rare 
cases VA rated disabilities outside the rating schedule when 
the disability was not adequately covered by the rating 
schedule.  This notice should have put him on notice of the 
need to submit evidence showing how the disabilities affected 
employment and daily activities.  Since the claims are being 
denied, no disability rating or effective date will be 
assigned.  

Although the March 2006 notice was provided after the initial 
adjudication of the claims, the veteran had a meaningful 
opportunity to participate in the adjudication process.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 120-21 (2005) (VCAA 
notice is adequate if it provided the claimant with a 
meaningful opportunity to participate in the adjudication of 
the claim).  He had a subsequent opportunity for a hearing.  
is case was not received at the Board until February 2007, 
which meant that he had nearly a year to submit or report 
additional evidence to the RO after the notice was provided, 
and in fact, did submit additional evidence that was accepted 
by the Board.  The veteran was therefore, not prejudiced by 
the delayed notice.  See Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed.Cir.2007) (an error is not prejudicial unless it 
affected the essential fairness of the adjudication).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from VA Medical 
Centers (VAMC), and private medical records.  Additionally, 
the veteran was provided proper VA examinations in January 
2005 and February 2006 to determine the severity of his knee 
disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The veteran's chondromalacia of the right knee has been 
evaluated by analogy to bursitis.  Bursitis is rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  The 
veteran's left knee chondromalacia is rated under Diagnostic 
Code 5260 for limitation of flexion.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups. 
38 C.F.R. § 4.71a, Code 5003.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  

The General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

A 10 percent evaluation is warranted if knee flexion is 
limited to 45 degrees and a 20 percent evaluation if flexion 
is limited to 30 degrees.  Flexion that is limited to 15 
degrees is evaluated as 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a 10 percent 
evaluation when it is limited to 10 degrees and a 20 percent 
evaluation when it is limited to 15 degrees.  20 degrees of 
extension is evaluated as 30 percent disabling.  Limitation 
of extension to 30 degrees receives a 40 percent evaluation.  
Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

Service connection was granted for chondromalacia of both 
knees in an August 1979 rating decision.  A noncompensable 
disability rating was assigned, effective July 24, 1978.  In 
a May 1996 rating decision, the veteran was assigned separate 
10 percent ratings for each of his knee disabilities, 
effective July 29, 1994.  His current claims for increased 
ratings were received in November 2004.

In response to his claims for increased ratings, the veteran 
was provided a VA examination of his knees in January 2005.  
He complained of daily knee pain with swelling and stiffness.  
The veteran ambulated with a cane.  He also stated that he 
experienced flare-ups of knee pain with strenuous activity, 
long standing, and long walking.  He denied episodes of 
dislocation and subluxation.  The veteran also stated that he 
was out of work due to other medical conditions.  

Upon physical examination of the knees, flexion was measured 
to 90 degrees bilaterally with extension to 0 degrees 
bilaterally.  The veteran complained of pain on movement.  
There was no fatigue, weakness, or lack of endurance.  
Limitation of motion was secondary to pain.  There was no 
loss of motion on repetitive motion.  The examiner noted that 
it would require speculation to estimate the additional loss 
of motion upon a flare-up of symptoms.  There was no 
ankylosis, edema, effusion, instability, weakness, abnormal 
movement, or tenderness of the knees.  The diagnosis was 
bilateral chondromalacia of the knees with residuals.

Outpatient treatment records from the Durham VAMC show that 
the veteran was seen in May 2004 with complaints of knee 
pain, worsened by climbing stairs.  Range of motion was to 
130 degrees with no varus or valgus abnormality.  Lachman's 
test was negative.  X-rays showed mild patellofemoral 
osteoarthritis and otherwise normal knees.  Six months later, 
in November 2004, range of motion was to 120 degrees with no 
tenderness.  The knees were stable with mild crepitus.  

Range of motion of the knees was further reduced in February 
2005 when it was measured from 0 to 110 degrees with pain.  
X-rays showed normal alignment of the knees without evidence 
of significant degenerative joint disease.  A year later in 
February 2006 the veteran continued to complain of pain, but 
range of motion was described as good.

The veteran's most recent VA examination was conducted in 
February 2006.  He complained of constant knee pain and 
stated that his knees would give out.  With respect to flare-
ups of his knee pain, the veteran reported that his left knee 
manifested severe pain constantly and that his right knee was 
difficult to bend when flare-ups occurred.  He also 
complained of bilateral stiffness, instability, and swelling.  
The veteran stated that he was only able to walk 
approximately half a block and that he was unable to do yard 
work.  He wore knee braces and used a cane.  

Upon physical examination, flexion of the right knee was from 
0 to 90 degrees with pain and from 0 to 70 degrees with 
repetitive use.  There was pain on extension of the knees to 
-10 degrees.  Flexion of the left knee was from 10 to 85 
degrees with pain and from 10 to 50 degrees with repetitive 
use.  Extension was to -10 degrees bilaterally.  Subpatellar 
tenderness was noted.  There was no instability but the 
examiner noted that the veteran had a markedly antalgic gait.  
The diagnosis was bilateral chondromalacia patella with mild 
degenerative changes.  

In January 2007, the veteran's private physician noted that 
the veteran had osteochondral changes in both knees and 
meniscal tears.  MRIs of the left and right knee showed high-
grade partial thickness articular cartilage loss along the 
medial and lateral facet of the patella.  Small knee joint 
effusions and a possible undersurface tear were also noted.  

Left Knee

The greatest degree of limited motion of the veteran's left 
knee was demonstrated at the February 2006 VA examination 
when flexion was measured from 10 to 85 degrees with 
limitation to between 10 and 50 degrees with repetitive use.  
Flexion limited to 50 degrees would warrant no more than a 10 
percent rating under Diagnostic Code 5260.  This range of 
motion takes into account the maximum documented limitation 
attributable to functional factors.  38 C.F.R. §§ 4.40, 4.45.

Extension limited to 10 degrees would equate to a 10 percent 
rating under Diagnostic Code 5261.  At various points the 
examiner described the limitation of motion as being "-10" 
with pain.  It is unclear whether the examiner was indicating 
that extension was limited to 10 degrees or that extension 
was beyond 0.  In any event, it is the policy of VA to 
recognize actually painful motion as warranting at least the 
minimum compensable evaluation.  38 C.F.R. § 4.59.  
Accordingly, a separate 10 percent rating is warranted for 
the left knee disability on the basis of limitation of 
extension.  VAOPGCPREC 9-2004.  Additional limitation of 
extension was not reported on the basis of functional 
factors.

The just discussed ranges of motion took into account 
additional limitation due to functional factors.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Therefore, even when all pertinent 
disability factors are taken into account, higher ratings are 
not warranted

The medical evidence also establishes that the veteran does 
not experience instability of his left knee.  The veteran has 
reported instability, but both the January 2005 and February 
2006 VA examiners noted that the veteran's left knee was 
stable.  Similarly, outpatient treatment records from the 
Durham VAMC show that the veteran's knee was consistently 
noted to be stable.  Therefore, the evidence is against a 
finding of instability warranting an increased or separate 
rating for instability under Diagnostic Code 5257 is not 
appropriate at any time throughout the claims period as the 
preponderance of the medical evidence shows that the 
veteran's left knee does not manifest instability.  

In addition, as there is no evidence that the veteran has 
dislocated semilunar cartilage or locking of his left knee, 
an increased rating under Diagnostic Code 5258 is not 
warranted.  Furthermore, while a small effusion was noted in 
the veteran's left knee following his January 2007 private 
MRI, there is no evidence that the veteran has experienced 
frequent periods of effusion at any time throughout the 
claims period as required under Diagnostic Code 5258.

The preponderance of the evidence is against a finding that 
the veteran's left knee disability meets or approximates the 
criteria for more than a 10 percent evaluation for limitation 
of flexion and a 10 percent for limitation of extension.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Right Knee

The veteran's right knee disability is currently rated under 
Diagnostic Code 5003 for arthritis and painful motion. 

The greatest degree of limitation of motion of the veteran's 
right knee was noted at the February 2006 VA examination.  At 
that time, flexion of the right knee was from 0 to 90 degrees 
with pain throughout the range of motion and limitation of 
flexion to 70 degrees with repetitive use.  

Although the veteran experienced pain throughout the range of 
motion, the examiner indicated that the veteran was able to 
achieve at least 70 degrees of flexion, notwithstanding 
functional limitation.  38 C.F.R. §§ 4.0, 4.45.  The evidence 
thus establishes that the veteran's right knee disability is 
manifested by noncompensable limitation of flexion.  

The veteran was found to have extension limited to 10 degrees 
at his February 2006 VA examination.  A compensable rating 
for limitation of extension is warranted under Diagnostic 
Code 5261 when extension is limited to 10 degrees and a 20 
percent rating is appropriate for extension that is limited 
to 15 degrees.  Hence, a separate 10 percent rating is 
warranted under Diagnostic Code 5261 for limitation of 
extension.  VAOPGCPREC 9-2004.

The evidence also establishes that his right knee disability 
is not manifested by instability or subluxation.  As noted 
above, the veteran has reported that his knees give way, but 
both the January 2005 and February 2006 VA examiners found 
that the veteran's right knee was stable.  The right knee was 
also found to be stable during treatment at the Durham VAMC.  
There have been no clinical findings of instability.  The 
clinical evidence outweighs the veteran's subjective reports.  
Therefore, an increased or separate rating for instability or 
subluxation under Diagnostic Code 5257 is warranted as the 
preponderance of the evidence is against a finding of 
instability or subluxation.  

There is also no evidence that the veteran has dislocated 
semilunar cartilage or locking of his right knee and an 
increased rating under Diagnostic Code 5258 is not warranted.  
Furthermore, while a small effusion was noted in the 
veteran's right knee at his January 2007 private MRI, there 
is no evidence that the veteran has experienced frequent 
periods of effusion at any time throughout the claims period 
as required under Diagnostic Code 5258.

The Board therefore concludes that the evidence is in favor 
of the grant of separate 10 percent evaluations for 
limitation of flexion and extension, but the preponderance of 
the evidence is against a higher rating on any basis at any 
time since the effective date of service connection.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (2007), 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

The veteran's knee disabilities have not required any periods 
of hospitalization during the appeal period.  The veteran 
reports that he stopped working prior to the appeal period 
due to reasons unrelated to the knee disabilities.  There 
have been no other reports that the knees have caused marked 
interference with employment.  Referral for consideration of 
an extraschedular rating is not warranted.


ORDER

Entitlement to an increased rating for a left knee disability 
on the basis of separate 10 percent ratings for limitation of 
extension and flexion is granted.

Entitlement to an increased rating for a right knee 
disability on the basis of separate 10 percent ratings for 
limitation of extension and flexion is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


